Citation Nr: 1712711	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  06-29 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for sinusitis, currently evaluated as 10 percent disabling. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1974  to April 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In June 2006, the Veteran testified at a Decision Review Officer (DRO) hearing. In November 2015, the Veteran also testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcripts of both hearings are of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in June 2016. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


FINDING OF FACT

The Veteran withdrew his appeal for entitlement to an increased rating for sinusitis, currently evaluated at 10 percent disabling. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning entitlement to an increased 
rating for sinusitis, currently evaluated at 10 percent disabling, have been met. 
38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

As to this appeal, in an August 2016 Form 41-4138, Statement in Support of Claim, the Veteran withdrew his appeal regarding the issue of entitlement to an increased rating for sinusitis, currently evaluated at 10 percent disabling. As such, there remains no allegation of error of fact or law for appellate consideration for this particular claim, and it is dismissed.  


ORDER

The issue of entitlement to an increased rating for sinusitis, currently evaluated at 10 percent disabling, is dismissed. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


